I dissent. That the boy involved consulted the defendant as a physician, and received some treatment or advice is beyond *Page 351 
question. The boy detailed what took place, in accordance with the theory of the state. The defendant denied that he treated the boy the way alleged, for the condition that brought about the consultation, saying he counselled and advised, merely. These other boys say they consulted the defendant about the same time, for the same purpose. According to their testimony they received the same "treatment." True, all are separate instances and the stories are denied; but, if truly detailed, they show defendant's method, intent and purpose.